Exhibit 99.01 Shutterfly Announces Third Quarter 2014 Financial Results ● Net revenues increase 16% year-over-year to $142.0 million ● GAAP net loss of ($1.20) per share ● Adjusted EBITDA loss of ($9.7) million ● 55th consecutive quarter of year-over-year net revenue growth REDWOOD CITY, October 29, 2014 Shutterfly, Inc. (NASDAQ:SFLY), the leading manufacturer and digital retailer of high-quality personalized products and services offered through a family of lifestyle brands, today announced financial results for the third quarter ended September 30, 2014. “We are pleased with our third quarter results as we posted our 55th consecutive quarter of year-over-year revenue growth,” said Jeffrey Housenbold, president and chief executive officer of Shutterfly. “We continue to profitably grow the size of our consumer and enterprise businesses, expand our portfolio of high quality, design-forward products and service offerings across our family of premium lifestyle brands, and increase the rate of monetization of our mobile investments. We enter Q4 well prepared to handle this holiday season’s expected record order volumes with the highest level of execution.” Third Quarter 2014 Financial Highlights ● Net revenues totaled $142.0 million, a 16% year-over-year increase. ● Third quarter 2014 represents the 55th consecutive quarter of year-over-year net revenue growth. ● Consumer net revenues totaled $127.3 million, a 13% year-over-year increase. ● Enterprise net revenues totaled $14.7 million, a 47% year-over-year increase. ● Gross profit margin was 36.8% of net revenues, compared to 41.9% in the third quarter of 2013. ● Operating expenses, excluding $12.9 million of stock-based compensation, totaled $88.3 million. ● GAAP net loss was ($46.2) million, compared to ($10.1) million in the third quarter of 2013. ● GAAP net loss per share was ($1.20), compared to ($0.27) in the third quarter of 2013. ● Adjusted EBITDA loss was ($9.7) million, compared to ($1.1) million in the third quarter of 2013. ● At September 30, 2014, cash and investments totaled $300 million. Third Quarter 2014 Operating Metrics ● Transacting customers totaled 2.5 million, a 6% year-over-year increase. ● Orders totaled 4.2 million, a 7% year-over-year increase. ● Average order value was $30.63, an increase of 5% year-over-year. Business Outlook Fourth Quarter 2014: ● Net revenues to range from $466.7 million to $481.7 million, a year-over-year increase of 13.6% to 17.3%. ● GAAP gross profit margin to range from 57.5% to 59.1% of net revenues. ● Non-GAAP gross profit margin to range from 58.2% to 59.9% of net revenues. ● GAAP operating income to range from $113.3 million to $126.2 million. ● Non-GAAP operating income to range from $139.5 million to $151.8 million. ● GAAP effective tax rate to range from 13.9% to 14.6%. ● GAAP net income per share to range from $2.35 to $2.60. ● Weighted average diluted shares of approximately 40.0 million. ● Adjusted EBITDA to range from $158.9 million to $170.8 million. Full Year 2014: ● Net revenues to range from $905.0 million to $920.0 million, a year-over-year increase of 15.5% to 17.4%. ● GAAP gross profit margin to range from 50.5% to 51.5% of net revenues. ● Non-GAAP gross profit margin to range from 52.1% to 53.1% of net revenues. ● GAAP operating income/(loss) to range from ($0.9) million to $12.0 million. ● Non-GAAP operating income to range from $95.6 million to $108.0 million. ● GAAP effective tax rate to range from 16.5% to 20.0%. ● GAAP net loss per share to range from ($0.36) to ($0.09). ● Weighted average shares of approximately 38.5 million. ● Adjusted EBITDA to range from $161.1 million to $173.0 million, or 17.8% to 18.8% of net revenues. ● Capital expenditures to range from 9.5% to 10.5% of net revenues. Notes to the Third Quarter 2014 Financial Results and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as adjusted EBITDA less purchases of property, plant, and equipment and capitalization of software development costs. Non-GAAP earnings per share is defined as non-GAAP net income (loss), which excludes interest expense related to the Company’s issuance of 0.25% convertible senior notes in May 2013, divided by diluted non-GAAP shares outstanding, which is GAAP diluted weighted average shares outstanding less any shares issuable under the Company’s convertible senior notes. Consumer category includes net revenues from stationery and greeting cards, photo books, calendars and photo-based merchandise, photo prints, and the related shipping revenues and rental revenue.Consumer also includes net revenues from advertising and sponsorshipprograms. Enterprise category includes net revenues primarily from variable, four-color direct marketing collateral manufactured and fulfilled for business customers. Average Order Value (AOV) is defined as total net revenues (excluding Enterprise) divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued financial guidance which should no longer be relied upon. Third Quarter 2014 Conference Call Management will review the third quarter 2014 financial results and its expectations for the fourth quarter and full year 2014 on a conference call on Wednesday, October 29, 2014 at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com. In the Investor Relations area, found in the "About Us" section, click on the link provided for the webcast, or dial 970-315-0490.The webcast, as well as a podcast, will be archived and available at http://www.shutterfly.com.A replay of the conference call will be available through Wednesday, November 12, 2014. To hear the replay, please dial 404-537-3406, replay passcode 14952817. Non-GAAP Financial Information This press release contains non-GAAP financial measures.Tables are provided at the end of this press release that reconcile the non-GAAP financial measures that the Company uses to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP).These non-GAAP financial measures include non-GAAP gross profit margin, non-GAAP operating income (loss) and operating margin, adjusted EBITDA, free cash flow, and non-GAAP net income (loss) per share. The method the Company uses to produce non-GAAP financial measures is not computed according to GAAP and may differ from methods used by other companies. To supplement the Company's consolidated financial statements presented on a GAAP basis, we believe that these non-GAAP measures provide useful information about the Company's core operating results and thus are appropriate to enhance the overall understanding of the Company's past financial performance and its prospects for the future. These adjustments to the Company's GAAP results are made with the intent of providing both management and investors a more complete understanding of the Company's underlying operational results and trends and performance. Management uses these non-GAAP measures to evaluate the Company's financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to gross margins, operating income (loss), net income (loss) or net income (loss) per share determined in accordance with GAAP.For more information, please see Shutterfly's SEC Filings, including the most recent Form 10-K and Form 10-Q, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. Notice Regarding Forward-Looking Statements This media release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that involve risks and uncertainties. These forward-looking statements include statements regarding the Company's growth and financial expectations for thefourth quarter and full year 2014 set forth under the caption "Business Outlook," and statements about historical results that may suggest trends for our business. The Company's actual results may differ materially from those anticipated in these forward-looking statements. Factors that might contribute to such differences include, among others, economic downturns and the general state of the economy; changes in consumer discretionary spending as a result of the macroeconomic environment; the loss of sales partners for our products; our ability to expand our customer base, increase sales to existing customers and meet production requirements; our ability to successfully integrate acquired businesses and assets; our ability to retain and hire necessary employees, including seasonal personnel, and appropriately staff our operations; the impact of seasonality on our business; our ability to develop innovative, new products and services on a timely and cost-effective basis; consumer acceptance of our products and services; our ability to develop additional adjacent lines of business;unforeseen changes in expense levels; and competition and the pricing strategies of our competitors, which could lead to pricing pressure. For more information regarding the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in these forward-looking statements, as well as risks relating to our business in general, we refer you to the "Risk Factors" section of the Company's most recent Form 10-K and Form 10-Q, and the Company's other filings, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. # # # About Shutterfly, Inc. Shutterfly, Inc. is the leading manufacturer and digital retailer of high-quality personalized products and services offered through a family of lifestyle brands. Founded in 1999, the Shutterfly, Inc. family of brands includes Shutterfly, where your photos come to life in photo books, cards and gifts; Tiny Prints, premium cards and stationery for all life’s occasions; Wedding Paper Divas, wedding invitations and stationery for every step of the planning process; Treat, personalized greeting cards that really stand out; MyPublisher, one of the pioneers in the photo book industry and creator of easy-to-use photo book-making software; ThisLife,a private, cloud-based solution that makes it easy for consumers to find, share and enjoy their photos and videos, all in one place; and BorrowLenses, the premier online marketplace for photographic and video equipment rentals. For more information about Shutterfly, Inc. (NASDAQ:SFLY), visit www.shutterflyinc.com. Contacts Media Relations: Gretchen Sloan, 650-610-5276 gsloan@shutterfly.com Investor Relations: Michael Look, 650-610-5910 mlook@shutterfly.com Shutterfly, Inc. Consolidated Statements of Income (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest expense ) Interest and other income, net Loss before income taxes ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ Technology and development Sales and marketing General and administrative $ Shutterfly, Inc. Consolidated Balance Sheets (In thousands, except par value amounts) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Long-term investments - Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net of current portion Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Convertible senior notes, net Deferred tax liability Other liabilities Total liabilities Stockholders' equity: Common stock, $0.0001 par value; 100,000 shares authorized; 38,533 and 38,196 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 4 4 Additional paid-in-capital Accumulated other comprehensive loss ) - Accumulated earnings / (deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Shutterfly, Inc. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Amortization of debt discount and transaction costs Stock-based compensation, net of forfeitures Loss on disposal of property and equipment and rental assets 51 10 Deferred income taxes ) ) Tax benefit from stock-based compensation Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) ) Accrued and other liabilities ) ) Deferred revenue Other non-current liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of business and intangible assets, net of cash acquired - ) Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Purchases of investments ) - Maturities and sales of investments - Proceeds from sale of equipment and rental assets Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings of convertible senior notes, net of issuance costs - Proceeds from issuance of warrants - Purchase of convertible note hedge - ) Proceeds from issuance of common stock upon exercise of stock options Repurchases of common stock ) ) Excess tax benefits from stock-based compensation Principal payments of capital lease and financing obligations ) ) Net cash provided by / (used in) financing activities ) Net increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash activities Net increase / (decrease) in accrued purchases of property and equipment $ $ ) Net increase in accrued capitalized software and website development costs - Increase in estimated fair market value of building under build-to-suit leases Amount due from adjustment of net working capital from acquired business 73 Property and equipment acquired under capital leases - Shutterfly, Inc. Consumer Metrics Disclosure Three Months Ended September 30, Consumer Metrics Customers year-over-year growth 6 % Orders year-over-year growth 7 % Average order value* $ $ year-over-year growth 5 % * Average order value excludes Enterprise revenue. Shutterfly, Inc. Reconciliation of Forward-Looking Guidance for Non-GAAP Financial Measures to GAAP Measures (In millions, except per share amounts) Forward-Looking Guidance GAAP Non-GAAP Range of Estimate Adjustments Range of Estimate From To From To From To Three Months Ending December 31, 2014 Net revenues $ $ - - $ $ Gross profit margin % [a] % % Operating income $ [b] $ $ Operating margin 24
